Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 1 of 9 Page ID #:44938




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       James R. Asperger (Bar No. 83188)
    2  jamesasperger@quinnemanuel.com
    3  865 S. Figueroa St., 10th Floor
       Los Angeles, CA 90017
    4  Telephone: (213) 443-3000
       Facsimile: (213) 443-3100
    5
       Kevin P.B. Johnson (Bar No. 177129)
    6  kevinjohnson@quinnemanuel.com
    7  555 Twin Dolphin Drive, 5th Floor
       Redwood Shores, CA 94065
    8  Telephone: (650) 801-5000
       Facsimile: (650) 801-5100
    9
   10 BLACKBERRY CORPORATION
       Edward R. McGah, Jr (SBN 97719)
   11  Vice President, Deputy General Counsel – Litigation
       41 Ticknor Place
   12  Laguna Niguel, California 92677
       Telephone: (+1) 650-581-4750
   13
      Attorneys for Plaintiff BlackBerry Limited
   14
   15                    IN THE UNITED STATES DISTRICT COURT
   16                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   17
         BLACKBERRY LIMITED, a                     )   CASE NO. 2:18-cv-01844
   18    Canadian corporation,                     )   GW(KSx)
                                                   )
   19                      Plaintiff,              )   BLACKBERRY LIMITED’S
   20                                              )   SUPPLEMENTAL BRIEF IN
                    v.                             )   OPPOSITION TO MOTION
   21                                              )   FOR SUMMARY JUDGMENT
         FACEBOOK, INC., a Delaware                )   THAT U.S. PATENT NO.
   22    corporation, WHATSAPP INC., a             )   8,429,236 IS INVALID UNDER
         Delaware corporation, and                 )   35 U.S.C. § 101
   23    INSTAGRAM, LLC, a Delaware                )
   24    limited liability company                 )
                                                   )
   25                      Defendants.             )
                                                   )
   26                                              )
   27                                              )

   28
                                                                  Case No. 2:18-cv-01844 GW(KSx)
           BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 2 of 9 Page ID #:44939




    1        Pursuant to the Court’s April 15 Order (Dkt. 663), BlackBerry submits this
    2 brief in opposition to Defendants’ arguments that the Court should grant their motion
    3 for summary judgment that U.S. Patent 8,429,236 (the “’236 Patent”) is invalid under
    4 35 U.S.C. § 101 (the “Motion”). As directed by the Court, the parties advanced
    5 competing constructions for the “mode selector” and “message generator” terms of
    6 the ’236 Patent. Dkt. 658, 659, 661, & 662. However, under either parties’ proposed
    7 constructions, the claim construction proceedings have made clear that the ’236 Patent
    8 is patent-eligible, and that Defendants’ Motion should be denied.
    9 I.     CLAIM CONSTRUCTION BRIEFING HAS DEMONSTRATED THAT
             THE ’236 PATENT IS PATENT ELIGIBLE UNDER SECTION 101
   10
   11        First, the supplemental claim construction process has confirmed that the
   12 claims of the ’236 Patent are directed to a sufficiently definite arrangement of
   13 structural components that do not raise undue preemption concerns. Previously,
   14 Defendants criticized the “high-level, functional language” of the ’236 Patent claims
   15 as “clearly rais[ing] preemption concerns.” Dkt. 633 at 13. According to Defendants
   16 at summary judgment, the ’236 Patent described the claimed “mode selector” and
   17 “message generator” as nothing more than “nondescript blank boxes.” Dkt. 540-1 at
   18 27. Yet, when expressly invited to advance a § 112, ¶ 6 construction (Dkt. 660),
   19 Defendants declined, because such a construction would impose “confusing verbiage”
   20 that would “not sufficiently alter[] the claim’s scope in a way that would impact
   21 noninfringement or invalidity issues.” Dkt. 662 at 5. For purposes of claim
   22 construction, Defendants argued that the “mode selector” and “message generator”
   23 terms were not “generic terms or black box recitations,” but were used by the ’236
   24 Patent claims to “designate structure.” Id. Indeed, the parties now both agree that
   25 these components connote sufficient structure as written. See Dkt. 662 at 1, 3.
   26        Defendants’ more recent pronouncements regarding “mode selector” and
   27 “message generator,” as well as their admission that § 112, ¶ 6 does not apply, belies
   28 their prior criticisms of these terms. As Defendants have now admitted, the disputed
                                                  -1-              Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 3 of 9 Page ID #:44940




    1 terms are not purely functional, nor do they improperly expand the scope of the claims
    2 beyond the concrete structural embodiments disclosed by the specification. In light
    3 of Defendants’ position at claim construction, the Court should now give no weight
    4 to Defendants’ summary judgment arguments that these terms are overly functional,
    5 rendering them overbroad or preemptive.
    6         Second, Defendants’ supplemental claim construction brief acknowledges that,
    7 when considered in their entirety,1 the claims of the ’236 Patent do, in fact, result in a
    8 technological improvement to the battery life of a mobile communications device.
    9 Dkt. 659 at 5 (noting that the “end-result” of practicing the ’236 Patent claims was
   10 the conservation of battery power); see also Dkt. 567 at 3 (Defendants’ description of
   11 technical testing by their own expert that indicates an admitted battery savings from
   12 practicing the ’236 Patent claims). This alone requires that the Court deny summary
   13 judgment. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir.
   14 2014) (“[T]he claimed solution is necessarily rooted in computer technology in order
   15 to overcome a problem specifically arising in the realm of computer networks.”).
   16         Citing ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 774-75 (Fed. Cir.
   17 2019), Defendants claim that the Court may ignore the admitted technological benefit
   18 of the ’236 claims as simply the “by-product of practicing the abstract idea to which
   19 the claim was directed.” Dkt. 659 at 5. This is not correct. In ChargePoint, “the
   20 problem perceived by the patentee” was decidedly not technological in nature, but
   21 rather involved “a lack of a communication network for [] charging stations, which
   22 limited the ability to efficiently operate them from a business perspective.” Id. at 768
   23
   24   1
        Defendants attempt to shift the focus toward individual claim elements in isolation.
   25 Dkt. 659 at 5 (“Plaintiff’s proposed constructions do nothing to advance its argument
      that the claims are directed at a technological improvement for conserving battery
   26
      power.”). This is improper. CardioNet, LLC v. InfoBionic, Inc.¸--- F.3d ---, 2020 WL
   27 1897237, at *8 (Fed. Cir. Apr. 17, 2020) (“The analysis under Alice step one is
      whether the claims as a whole are ‘directed to’ an abstract idea”) (emphasis added).
   28
                                                  -2-              Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 4 of 9 Page ID #:44941




    1 (emphasis added). Critically, the Court expressly noted how “the specification never
    2 suggests that the charging station itself is improved from a technical perspective, or
    3 that it would operate differently than it otherwise could.”2 Id. Defendants are
    4 therefore wrong that ChargePoint justifies ignoring, as a mere “by-product,” the
    5 technical benefit that the ’236 Patent provides. This undisputed technical benefit
    6 renders the claims non-abstract as a matter of law under DDR and similar precedents.
    7         Third, at a minimum, factual issues preclude summary judgment at step two.
    8 As the moving party and patent challenger, it is Defendants’ burden to demonstrate
    9 that the ordered combination of claim elements was not inventive. See BASCOM
   10 Global Internet Services, Inc. v. AT&T Mobility, LLC, 827 F.3d 1341, 1348 (Fed. Cir.
   11 2016). But, Defendants cite no historical evidence that selecting a transmission mode
   12 based on whether a recipient application is actively processing status updates meets
   13 this standard. In fact, the PTAB denied Defendants’ proposed IPR because the prior
   14 art failed to disclose this configuration of elements. See generally Dkt. 658-4.
   15         Tellingly, Defendants’ expert was not willing to opine as to whether the claims
   16 were “routine, conventional, or well-known” at the time of the invention; the most he
   17 was willing to say was that the claims “recite an order that a person of ordinary skill
   18 in the art would find logical and would expect.” Dkt. 631-2 at 97 (emphasis added).
   19 The jury should consider why Defendants’ expert has opted to couch his opinions
   20 from a hindsight perspective and using an unrecognizable legal standard.
   21         In their supplemental claim construction brief, Defendants cite liberally from
   22 the declaration of BlackBerry’s expert (Dr. Kevin Almeroth) in an effort to back-fill
   23 their deficient summary judgment record. Dkt. 659 at 6. But, Dr. Almeroth’s
   24 testimony that the “mode selector” and “message generator” terms, in isolation,
   25
        The ’236 Patent, by contrast, clearly links the claimed technique to an improvement
        2
   26 in battery efficiency of the mobile device. ’236 Patent at 3:20-24 (“By selecting
   27 between different message transmission modes, the mobile communications device is
      able to conserve resources during times when the recipient application is not actively
   28 processing the status updates.”); see also id. at 1:18-29.
                                                 -3-                 Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 5 of 9 Page ID #:44942




    1 referred to “known” components are hardly relevant admissions. BASCOM, 827 F.3d
    2 at 1350 (“The inventive concept inquiry requires more than recognizing that each
    3 claim element, by itself, was known in the art.”); see also CardioNet, 2020 WL
    4 1897237, at *8-9. This is because, as Dr. Almeroth explained, the novelty of the ’236
    5 Patent is in how the known components interact with one another in order to create a
    6 more efficient mobile communications device. Dkt. 658-1 (Almeroth Decl.) ¶¶ 87,
    7 113. While conventional mobile devices selected modes and transmitted messages
    8 based on their own internal status, the approach of having such a mobile device do so
    9 on the basis of other applications was “unknown” in the prior art. Id. ¶¶ 88, 114. This
   10 at least raises a genuine issue of fact, rendering summary judgment inappropriate.
   11 II.    RECENT FEDERAL CIRCUIT LAW CONFIRMS THAT THE ’236
             PATENT IS PATENT ELIGIBLE UNDER SECTION 101
   12
   13        Ericsson Inc. v. TCL Communication Technology Holdings Ltd., --- F.3d ---,
   14 2020 WL 1856498 (Fed. Cir. Apr. 14, 2020) does not compel a different result. There,
   15 the Court held the claims were directed to the abstract idea of “controlling access to
   16 resources by receiving a request and determining if the request for access should be
   17 granted.” Id. at *6. The patentee tried to point to limitations reciting “a platform
   18 having a software services component and an interface component,” for the ultimate
   19 goal of “enabling application domain software to be installed, loaded, and run in the
   20 platform.” Id. This, argued the patentee, helped to “solve the specific computer
   21 problem . . . of controlling app access in resource-constrained mobile phones.” Id. at
   22 *7. But, the Court disagreed, because “[t]his recitation of functional computer
   23 components does not specify how the claim ‘control[s] access to a platform,’ nor does
   24 it direct the claim to anything other than that abstract idea.” Id. at *6.
   25        Thus, the problem in Ericsson was not simply that the claim happened to recite
   26 certain elements using functional language. The problem was that the functional
   27 elements relied upon by the patentee failed to provide enough specificity to link the
   28 core idea of the claim to the purported technological benefits of the invention. Id. at
                                                  -4-              Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 6 of 9 Page ID #:44943




    1 *8 (“[T]he claims are silent as to how access is controlled. They merely make generic
    2 functional recitations that requests are made and then granted.”). Specifically, the
    3 patentee argued that the invention controlled application access in a resource
    4 constrained environment. Id. at *7. But the claims did not reflect this as they merely
    5 recited generic “components” intended to “enable” software to be installed and run.
    6 In other words, the claims were entirely non-specific at the point of purported novelty.
    7 The specification did discuss a potentially inventive “layered architecture”; but, as the
    8 Federal Circuit noted, this architecture was not reflected in the claim language. Id.
    9         The situation at issue in Ericsson is distinguishable from the ’236 Patent.
   10 Initially, the ’236 Patent does not claim a system for “controlling access to resources,”
   11 which is a concept that the Federal Circuit acknowledged in Ericsson has repeatedly
   12 been found abstract. See id. (“Controlling access to resources is exactly the sort of
   13 process that can be performed in the human mind, or by a human using a pen and
   14 paper, which we have repeatedly found unpatentable.”) (internal citations and
   15 quotations omitted). Put simply, there is no way that the dynamic battery conservation
   16 improvements reflected in the ’236 Patent could be “performed in the human mind”
   17 or “using a pen and paper.” Furthermore, the Federal Circuit criticized the Ericsson
   18 claims as “not mention[ing], and [] not [being] limited to, mobile phones or a
   19 ‘resource-constrained’ environment.” Id. By contrast, the ’236 claims are expressly
   20 limited to a “mobile communications device” that faces significant limitations on
   21 battery life, thus further distinguishing them from the claims at issue in Ericsson.
   22         Additionally, although the ’236 claims recite certain elements in terms of the
   23 functions they perform (i.e., “mode selector” and “message generator”), the claims go
   24 further and also recite how these components interact with one another to accomplish
   25 the objectives of the invention. The claims recite (1) the basis on which the a mode
   26 is selected (i.e., “based on whether a recipient application is actively processing status
   27 updates”); and (2) how messages are transmitted in an resource efficient manner (i.e.,
   28 “using the selected message transmission mode”). These limitations add exactly the
                                                   -5-             Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 7 of 9 Page ID #:44944




    1 specificity that was missing in Ericsson, by explaining how the known operation of a
    2 “mode selector” and “message generator” operate in the overall invention to achieve
    3 the conservation of battery life and network capacity.3
    4         Importantly, the Section 101 flaw in the claims at issue in Ericsson (lack of
    5 specificity in how to achieve the purported technical benefit) is not the same Section
    6 101 flaw that Defendants allege exists in the ’236 Patent. Defendants do not dispute
    7 that the “end-result” of practicing the ’236 claims results in a technical benefit (i.e.
    8 conservation of battery and network capacity), supra pp. 2-3, nor do they dispute that
    9 the claims detail how this result is obtained (i.e., by making a mode selector
   10 responsive to whether a recipient application is actively processing status updates).
   11 Defendants instead chalk up the admitted technical benefit of the invention as a mere
   12 “by-product” of performing “the abstract concept of a person choosing not to waste
   13 his or her breath by talking to another person who is not currently listening.” Dkt.
   14 659 at 6. This abstract-idea-by-analogy argument, upon which Defendants base their
   15 entire step one analysis, fails. Obviously, the considerations that a human being
   16 makes in deciding whether to speak during a conversation are completely different
   17 from the considerations made by a battery-constrained mobile communications
   18 device when deciding whether to transmit a status update over a network. This is yet
   19 another example of Defendants’ over generalizing the claims in an effort to construct
   20 an ill-fitting, real-world analogy. Dkt. 487 at 33 (“Facebook Defendants’ attempt at
   21 a real-world long-standing human practice analogy (to an assistant holding their
   22 boss’s phone calls) breaks down.”), id. at 35 (“[T]here are some holes in Facebook
   23 Defendants’ analogies to real-world long-standing human practice”).
   24         The most analogous recent Federal Circuit case to the ’236 Patent is not
   25
        3
         Defendants may argue that the ’236 claims lack of specificity in how the “mode
   26 selector” and “message generator” themselves operate. But, this level of technical
   27 detail was unnecessary because these components were well-understood by a person
      of ordinary skill in the art. Dkt. 658-1 (Almeroth Decl.) ¶¶ 73-79, 99-105. And, as
   28 noted, Defendants concede that these terms connote structure. See Dkt. 662.
                                                 -6-               Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 8 of 9 Page ID #:44945




    1 Ericsson, but rather CardioNet, supra n.1, 2020 WL 1897237, which issued since the
    2 Court’s last minute order. There, the claims related to a heart monitoring system,
    3 requiring a “beat detector,” a “ventricular beat detector,” and an “event generator”
    4 responsive to “variability determination logic” and “relevance determination logic.”
    5 Id. at *2. The claims did not specify the details of the “variability determination logic”
    6 and “relevance determination logic.” They merely required that the “event generator”
    7 use these generalized logic modules to generate an event when “the variability in beat-
    8 to-beat timing is identified as relevant [to certain anomalies] in light of the variability
    9 in the beat-to-beat timing caused by ventricular beats identified by the ventricular beat
   10 detector.” Id. In other words, the claims recited a technique of determining the
   11 relevance of one measurement (by a “beat detector”) based on the variability in a
   12 second measurement (by a “ventricular beat detector”). Id. at *5
   13         Reading these claim requirements against the benefits articulated by the
   14 specification, the Federal Circuit held that the claims were non-abstract at step one
   15 because they were directed to an “an improved cardiac monitoring device.” Id. at *5,
   16 6. The Federal Circuit noted that “heart of the district court’s erroneous step one
   17 analysis” involved improper fact finding that the claims merely involved the
   18 automation of basic diagnostic processes that doctors had long used. Id. at *7. But
   19 nothing in the record supported the district court’s assumption that the particular
   20 claimed technique (i.e., determining the relevance of one measurement on the basis
   21 of a second measurement) was known in the art. Id. This is all the more true here,
   22 where all of the record evidence indicates that the ’236 Patent technique of making
   23 the mode selector of a mobile communications device responsive to whether a
   24 recipient application was actively processing status updates was “unknown” in the
   25 prior art. Dkt. 658-1 (Almeroth Decl.) ¶¶ 88, 114. Thus, as in CardioNet, the Court
   26 should credit the ’236 Patent written description, and hold the claims non-abstract in
   27 light of the undisputed technological benefit afforded by the invention.
   28         Thus, the Court should deny Defendants’ motion for summary judgment.
                                                   -7-             Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 664 Filed 04/23/20 Page 9 of 9 Page ID #:44946




    1 DATED: April 23, 2020                Respectfully Submitted,
    2
    3                                       By/s/ James R. Asperger
                                              QUINN EMANUEL URQUHART &
    4                                         SULLIVAN, LLP
    5                                           James R. Asperger (Bar No. 83188)
                                                jamesasperger@quinnemanuel.com
    6                                           865 S. Figueroa St., 10th Floor
                                                Los Angeles, CA 90017
    7                                           Telephone: (213) 443-3000
    8                                           Facsimile: (213) 443-3100

    9                                            Kevin P.B. Johnson (Bar No. 177129)
                                                 kevinjohnson@quinnemanuel.com
   10                                            Victoria F. Maroulis (Bar No. 202603)
                                                 victoriamaroulis@quinnemanuel.com
   11                                            555 Twin Dolphin Drive, 5th Floor
   12                                            Redwood Shores, CA 94065
                                                 Telephone: (650) 801-5000
   13                                            Facsimile: (650) 801-5100
   14                                          BLACKBERRY CORPORATION
   15                                           Edward R. McGah, Jr (SBN 97719)
                                                Vice President, Deputy General Counsel
   16                                           41 Ticknor Place
                                                Laguna Niguel, California 92677
   17                                           Telephone: (+1) 650-581-4750
   18
                                               Attorneys for BlackBerry Limited
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -8-              Case No. 2:18-cv-01844 GW(KSx)
           BLACKBERRY’S SUPPLEMENTAL BRIEF RE: SECTION 101 VALIDITY FOR THE ’236 PATENT
